DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “240” in Fig. 3; reference character “340” in Fig. 4; reference characters “402”, “410”, and “470” in Fig. 5; reference characters “502”, “510”, and “570” in Fig. 6; reference characters “902” and “970” in Fig. 9; reference characters “1102” and “1140” in Fig. 11; reference characters “1202” and “11260” in Fig. 12; reference characters “1302” and “1370” in Fig. 13; reference characters “1402” and “1470” in Fig. 14; reference characters “1600”, “1602”; “1610”, and “570” in Fig. 16; and reference characters “1702”, “1732”, “1734”, “1736”, “1738”, and “1740” in Fig. 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/733,898. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of pending application is substantially similar to claim 1 of the ‘898 patent except that omitting the step of “determining whether the at least one learning objective is identified as being a mandatory learning objective; in response to determining that the at least one learning objective corresponds to a mandatory learning objective, maintaining the at least one learning objective in the learning path for the user; and in response to determining that the at least one learning objective does not correspond to a mandatory learning objective, removing the at least one learning objective from the learning path for the user,” and introducing new limitation “wherein the one or more resources are determined by the electronic learning system to be associated with the at least one learning objective based on an analysis of the one or more resources.” The broadening the scope of claim by omitting certain steps is considered an obvious variation, and under the broadest reasonable interpretation, the limitation “based on an analysis” is construed any determination with respect to the one or more resources, which is also an obvious variation given that such resource is associated with action, which is then associated with the objectives. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715